FINAL REJECTION
This is in response to Applicant amendments filed on 12/29/2020 amending Claims 1-2, 4 and 7; and adding Claims 12-14. Claims 1-14, are examined.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)      the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient “regulation system” in Claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the
inventor or a joint inventor regards as the invention.

Claims 6 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


Regarding Claim 6: Claim 6 recites the limitation “regulation system” which invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
To further advance prosecution the limitation “regulation system” is interpreted as any structure mechanical or electrical performing a regulation/adjustment on the system.

Regarding Claim 14: Claim 14 recites the term “a nominal value of the ventilation air flow” while Claim 13 for which Claim 14 depends thereof recites the term “a nominal value of the ventilation air flow”. It is not clear if the term recited in Claim 14 refers or not back to the term recited in Claim 13, yielding indefiniteness. To further advance prosecution the term recited in Claim 14 is interpreted as not referring back to the term recited in Claim 13, i.e. the term is interpreted as “an output nominal value of the ventilation air flow”.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diaz (US 20110120075).

Regarding Claim 13: Diaz discloses an aircraft propulsion unit (10; Figs. 1-2)  comprising: 
gas generator (see annotated figure 075’) including a fan (28; Figs. 1-2)  surrounded by a casing (see annotated figure 075’); a nacelle (40; Figs. 1-2) extending around the casing and defining an annular compartment (17; Figs. 1-2) between the nacelle and the casing; 
an air inlet (60; Figs. 1-2)  configured to accept a ventilation air flow inside the annular compartment (see dash-line arrow; [0031]);GVFR\69498AM1 an air outlet (48; Figs. 1-2)  configured to evacuate the ventilation air flow from the annular compartment (see dash-line arrow; [0031]);
and an air flow adjustment regulator (see annotated figure 075’) configured to maintain a nominal value of the ventilation air flow circulating through at least the air inlet under nominal operating conditions (see Abstract, [0031], and Fig. 2 wherein 48 is open to allow air circulation which will maintain a specific air flow through the inlet), and to reduce a value of the ventilation air flow when a fire is detected inside the annular compartment and to reduce a value of the ventilation air flow when a fire is detected inside the annular compartment(see Abstract [0010] and [0036] wherein the door is closed when a fire is detected).

Regarding Claim 14: Diaz discloses all the limitations of Claim 13, as stated above,
wherein the an air flow adjustment regulator is further configured to maintain a nominal value of the ventilation air flow circulating through the air outlet under nominal operating conditions (see Abstract, [0031], and Fig. 2 wherein 48 is open to allow air circulation,), and to reduce a value of the ventilation air flow when a fire is detected inside the annular compartment (see Abstract [0010] and [0036] wherein the door is closed when a fire is detected).




    PNG
    media_image1.png
    750
    816
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 3, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz in view of Ranganathan (US 2009/0007570).

Regarding Claim 1: Diaz discloses an aircraft propulsion unit (10; Figs. 1-2) comprising: a gas generator (see annotated figure 075’) including a fan (28; Figs. 1-2) surrounded by a casing (see annotated figure 075’); a nacelle (40; Figs. 1-2) extending around the casing and defining an annular compartment (17; Figs. 1-2) between the nacelle and the casing; an air inlet (60; Figs. 1-2) configured to accept a ventilation air (see dash-line arrow; [0031]) flow inside the annular compartment; an air outlet (48; Figs. 1-2) configured to evacuate the ventilation air flow from the annular compartment (see dash-line arrow; [0031]); and an air flow adjustment regulator (see annotated figure 075’) configured to maintain a nominal value of the ventilation air flow circulating through at least one of (a) the air inlet and (b) the air outlet under nominal operating conditions (see Abstract, [0031], and Fig. 2 wherein 48 is open to allow air circulation), and to reduce a value of the ventilation air flow when a fire is detected inside the annular compartment (see Abstract [0010] and [0036] wherein the door is closed when a fire is detected).


Diaz does not explicitly recite the air inlet being arranged on the casing of the fan although Fig. 1 seems to illustrate an inlet similar to the inlet 6 being arranged on the casing.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Diaz to have the air inlet being arranged on the casing of the fan, as taught by Ranganathan, to force pressured air by the fan through the inlet, i.e. having a flow of pressurized air through the compartment of the nacelle and further increase cooling/ventilation.

    PNG
    media_image2.png
    706
    816
    media_image2.png
    Greyscale


Regarding Claim 3: Diaz in view of Ranganathan teaches all the limitations of Claim 1, as stated above, and Diaz further discloses the flow adjustment regulator includes a flow-control valve ([0030] wherein a thermally actuated valve is disclosed which necessarily control the flow).

Regarding Claim 9: Diaz in view of Ranganathan teaches all the limitations of Claim 1, as stated above, and Diaz further discloses the aircraft (32; Figs. 1-2) propulsion unit comprising at least one propulsion unit according to claim 1 (see rejection of Claim 1).

Regarding Claim 10: Diaz in view of Ranganathan teaches all the limitations of Claim 1, and Diaz further discloses a process (the apparatus of Claim 1 discloses it method of operating) for reducing the ventilation air flow (see dashline arrow in Fig. 2) of the annular compartment (17; Figs. 1-2) of the aircraft propulsion unit of the aircraft propulsion unit according to claim 1, the process comprising a step of adjusting a value of the ventilation air flow circulating through at least one of (a) the air inlet and (b) of the air outlet (see Figs. 1 and 2 wherein 48 is closed thus adjusting the air flow) to reduce the value of the ventilation air flow when the fire is detected inside the annular compartment (see Abstract [0010] and [0036] wherein the door is closed when a fire is detected).

Regarding Claim 11:  Diaz in view of Ranganathan teaches all the limitations of Claim 3, as stated above, and Diaz further discloses the flow adjustment regulator includes a flow-control valve ([0030] discloses the flap being replaced by a thermo actuated valve and [0036] discloses thermal actuator being a thermal fuse).



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Diaz, in view of Stretton (US 2007/0245711).

Regarding Claim 12: Diaz discloses an aircraft propulsion unit (10; Figs. 1-2)  comprising: a gas generator (16; Fig. 1) including a fan (28; Figs. 1-2)  surrounded by a casing (see 
Diaz is silent regarding the door being an air outlet grid with fins.
However, Stretton teaches a ventilation system for a compartment (40; Figs. 4, 4A-4B) having an air outlet (42; Figs. 4, 4A-4B) with an air outlet grid with fins (44, 44’; Figs. 4, 4A-4B); and an air flow adjustment regulator (44, 44’, 45, and elements operatively connected thereto; Figs. 4, 4A-4B) configured to reduce a section of the air outlet through the air outlet grid (see Fig. 4a solid and dash lines).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the door of Diaz to have the door being an air outlet grid with fins, as taught by Stretton. Doing so would enable do have a more regular, i.e. less turbulent, air flow through the outlet due to the fins that regularize the air flow.




Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz in view of Ranganathan, and further in view of Midernstein (US 5,239,817).

Regarding Claims 1 and 2: Diaz discloses an aircraft propulsion unit (10; Figs. 1-2) comprising: a gas generator (see annotated figure 075’) including a fan (28; Figs. 1-2) surrounded by a casing (see annotated figure 075’); a nacelle (40; Figs. 1-2) extending around the casing and defining an annular compartment (17; Figs. 1-2) between the nacelle and the casing; an air inlet (60; Figs. 1-2) configured to accept a ventilation air (see dash-line arrow; [0031]) flow inside the annular compartment; an air outlet (48; Figs. 1-2) configured to evacuate the ventilation air flow from the annular compartment (see dash-line arrow; [0031]); and an air flow adjustment regulator (see annotated figure 075’) configured to maintain a nominal value of the ventilation air flow circulating through at least one of (a) the air inlet and (b) the air outlet under nominal operating conditions (see Abstract, [0031], and Fig. 2 wherein 48 is open to allow air circulation), and to reduce a value of the ventilation air flow when a fire is detected inside the annular compartment (see Abstract [0010] and [0036] wherein the door is closed when a fire is detected).
Diaz does not explicitly recite the air inlet being arranged on the casing of the fan although Fig. 1 seems to illustrate an inlet similar to the inlet 6 being arranged on the casing.
However, Ranganathan teaches an aircraft propulsion unit (10; Fig. 2) comprising a nacelle (see annotated figure 570’), a fan casing (see annotated figure 570’), a ventilation compartment (see annotated figure 570’), and an air inlet (see annotated figure 570’), and an air 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Diaz to have the air inlet being arranged on the casing of the fan, as taught by Ranganathan, to force pressured air by the fan through the inlet, i.e. having a flow of pressurized air through the compartment of the nacelle and further increase cooling/ventilation.
Diaz is silent regarding the air inlet includes an air inlet pipe having an air inlet passage section, and the flow adjustment reduces the air inlet passage section of the air inlet pipe and 
controlling air flow circulating through the air inlet.
However, Mildenstein teaches a ventilation system (“ventilation system” see title  and Figs. 1-2) for a compartment having an inlet (24; Fig. 1) and an outlet (26; Fig. 1), an air adjustment regulator (see Fig. 2) configured to maintain a nominal value of the ventilation air flow circulating through the air inlet under nominal operating conditions (no fire detected; Col. 1 L. 65- Col. 2 L.3; Col. 3 L. 44- L. 60) and to reduce a value of the ventilation air flow when a fire is detected inside the compartment (Col. 3 L. 44- L. 60), the air inlet includes an air inlet pipe (34, Fig. 3) having an air inlet passage section (section delimited by 36, Fig. 3), and the flow adjustment reduces the air inlet passage section of the air inlet pipe and controlling air flow circulating through the air inlet (see Fig. 3 how 36 reduces the passage section).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inlet of Diaz to add an air inlet pipe having an air inlet passage section, and the flow adjustment reduces the air inlet passage section of the air inlet pipe and controlling air flow circulating through the air inlet, as taught by 

Regarding Claim 6:  Diaz in view of Ranganathan, and further in view of Midernstein teaches all the limitations of Claim 2, as stated above, and Mildenstein further teaches the flow adjustment regulator reduces the section of the air inlet passage of the air inlet pipe when a regulation system (32 and elements operatively coupled thereto; Fig. 2) is actuated, the regulation system configured to actuate when the fire is detected in the annular compartment (Col. 3 L. 44- L. 60) and the regulation system further configured to actuate a fuel flow regulator (44; Fig. 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Diaz in view of  Ranganathan, and further in view of in view of Mildenstein, as stated above, to have the regulation system further configured to actuate a fuel flow regulator, as taught by Mildenstein,   to enable to shut down fuel flow when a fire is detected and avoid fire propagation.





Claims 4-5 is rejected under 35 U.S.C. 103 as being unpatentable over Diaz, in view of Ranganathan, in view of Mildenstein, and further in view of Charlemagne (US 2016/0368618).

Regarding Claim 4: Diaz in view of Ranganathan, in view of Mildenstein teaches all the limitations of Claim 2, as stated above, and Mildenstein further teaches the flow adjustment regulator reduces the section of the air inlet passage of the air inlet pipe (see Col. 3 L. 44- L. 60) when control means (42, 30; Fig. 6) connected to the flow adjustment regulator is actuated (see Fig. 6).
Diaz in view of Ranganathan, and further in view of Mildenstein is silent regarding actuation performed by a pilot.
However, Charlemagne teaches a fire suppression system (see Abstract) wherein the fire suppression is actuated by a pilot (see [0004] and [007])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Diaz in view of Ranganathan, and further in view of Mildenstein to have the system actuated by a pilot, as taught by Charlemagne, to have a manual control of the system which provide a redundant way to control the system.


Regarding Claim 5: Diaz in view of Ranganathan, and further in view of Mildenstein teaches all the limitations of Claim 2, as stated above, and Diaz further discloses the flow adjustment regulator reduces the section of the air inlet passage of the air inlet pipe when a temperature detected inside the annular compartment is at least one of (a) greater than a predetermined temperature and (b) equal to a predetermined temperature (see Abstract of Diaz wherein the actuation is performed wherein temperature inside the compartment is above a predetermined temperature actuation),  Mildenstien further teaches using sensing signals (S1 and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Diaz in view of Ranganathan, in view of Mildenstien, and further in view of Charlemagne, as stated above, to have the temperature being detected by sensors, as taught by Charlemagne to have a more precise and rapid detection of a fire.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Diaz in view of Ranganathan, and further in view of Stretton (US 20070245711).

Regarding Claim 7: Diaz in view of Ranganathan, teaches all the limitations of Claim 1, as stated above, and Diaz further discloses the air flow adjustment regulator configured to reduce a section of the air outlet (see Figs. 1-2), the air flow adjustment regulator is configured to reduce a section of the air outlet through a door (48, Fig. 1) (see Fig. 1 how the outlet is closed).
Diaz is silent regarding the door being an air outlet grid with fins.
However, Stretton teaches a ventilation system for a compartment (40; Figs. 4, 4A-4B) having an air outlet (42; Figs. 4, 4A-4B) with an air outlet grid with fins (44, 44’; Figs. 4, 4A-4B); and an air flow adjustment regulator (44, 44’, 45, and elements operatively connected thereto; Figs. 4, 4A-4B) configured to reduce a section of the air outlet through the air outlet grid (see Fig. 4a solid and dash lines).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the door of Diaz to have the door .



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Diaz, in view of Ranganathan, in view of Mildenstein, and further in view Berkompas (US 2018/0023841).

Regarding Claim 8: Diaz, in view of Ranganathan, in view of Mildenstein teaches all the limitations of Claim 7, as stated above, but is silent regarding the fins comprise one of (a) a thermoplastic material and (b) an external coating of an intumescent material.
However, Berkompas teaches using intumescent material in and around aperture to prevent spread of fire in an aircraft as well as placing a coating of intumescent material on a fins/louver surface (see [0006]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fins of Diaz, in view of Ranganathan, in view of Mildenstein to have the fins comprise an external coating of an intumescent material, as taught by Berkompas to enable, under heating, to have expansion of the fin coating due to heating and thereby reducing or blocking airflow through the fins, as recognized by Berkompas, see [0006].






Response to Arguments
Applicant’s arguments filed 12/29/2020 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.C./Examiner, Art Unit 3741